1
2
3
4
5
6
                            UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10       LAYVONTA IRVIN,                               Case No. CV 19-1418-AG (KK)
11                              Plaintiff,
12                         v.                          ORDER DISMISSING FIRST
                                                       AMENDED COMPLAINT WITH
13       ROLDAN,                                       LEAVE TO AMEND
14                              Defendants.
15
16                                               I.
17                                       INTRODUCTION
18          Plaintiff Layvonta Irvin (“Irvin”), proceeding pro se and in forma pauperis,
19   filed a First Amended Complaint (“FAC”) pursuant to 42 U.S.C. § 1983 (“Section
20   1983”) alleging violations of his First and Eighth Amendment rights. For the reasons
21   discussed below, the Court dismisses the FAC with leave to amend.
22                                               II.
23                                           BACKGROUND
24   A.     COMPLAINT
25          On January 31, 2019, Irvin, who is currently incarcerated at Mule Creek State
26   Prison, constructively filed1 a Complaint against defendant Roldan (“Roldan”), a
27
     1       Under the “mailbox rule,” when a pro se inmate gives prison authorities a
28   pleading to mail to court, the court deems the pleading constructively “filed” on the
     date it is signed. Roberts v. Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010) (citation
 1   correctional officer at California State Prison – Los Angeles County (“CSP-LAC”), in
 2   his individual and official capacities. ECF Docket No. (“Dkt.”) 1. Irvin alleged that
 3   from October through December 2015, while he was housed at CSP-LAC, Irvin was
 4   harassed by Roldan for taking too long to return to his cell after yard, groups, and
 5   passes. Id. at 3. Irvin alleged Roldan retaliated against him by “deliberately falsif[ying]
 6   statements” connecting Irvin to a battery on another inmate. Id. As a result, Irvin
 7   spent 24 months in solitary confinement. Id. After a “court trial” in February 2017,
 8   Irvin was found not guilty of the battery. Id.
 9          Irvin alleged Roldan’s actions violated his First and Eighth Amendment rights.
10   Dkt. 1 at 3-4. Irvin sought compensatory and punitive damages in addition to an
11   injunction “preventing [Roldan] from any further retaliation.” Id. at 9.
12          On March 12, 2019, the Court dismissed the Complaint with leave to amend.
13   Dkt. 8.
14   B.     FIRST AMENDED COMPLAINT
15          On March 23, 2019, Irvin constructively filed the instant FAC against Roldan
16   in his individual capacity. Dkt. 9. The FAC again alleges Roldan violated Irvin’s First
17   and Eighth Amendment rights. Id.
18          Irvin again alleges around October through December 2015 Roldan began
19   verbally harassing Irvin for not returning to his cell quickly enough after groups and
20   medical passes. Dkt. 9 at 5. Irvin threatened to report Roldan for the harassment,
21   but Roldan said there would be consequences for even talking about reporting him.
22   Id. at 5-6. Therefore, rather than reporting Roldan, Irvin attempted to apologize to
23   him. Id. at 6. However, Roldan said he preferred to make an example of Irvin and
24   that Irvin should never have mentioned filing a report. Id.
25          On December 23, 2015, an inmate was battered and Roldan filed a false report
26   connecting Irvin to the battery “with the intent to have [Irvin] unlawfully charged
27
28   omitted); Douglas v. Noelle, 567 F.3d 1103, 1107 (9th Cir. 2009) (stating the “mailbox
     rule applies to § 1983 suits filed by pro se prisoners”).
                                                  2
 1   with a crime and wrongfully convicted.” Id. While awaiting trial where Irvin alleges
 2   he faced a possible life sentence, Irvin was housed in the segregated housing unit
 3   (“SHU”) for 24 months. Id. at 6-7. Irvin alleges during his term in SHU he lost all of
 4   his privileges, including phone calls, contact visits, packages, canteen, and personal
 5   property. Id. at 7. At the trial, Irvin was found not guilty of the battery. Id.
 6          Irvin alleges his First Amendment rights were violated when Roldan filed a
 7   false report connecting Irvin to the battery on another inmate because Irvin
 8   threatened to file a grievance against Roldan. Dkt. 9 at 7. Irvin alleges his Eighth
 9   Amendment rights were violated because Roldan intentionally filed a false report
10   thereby subjecting Irvin to a 24-month SHU term where he lost contact visits with
11   family and phone calls and forcing him to defend himself in a trial where he faced a
12   life sentence. Id. at 7-8. Irvin seeks compensatory and punitive damages as well as an
13   injunction preventing Roldan and California Department of Corrections and
14   Rehabilitation from any further retaliation. Id. at 9.
15                                               III.
16                                 STANDARD OF REVIEW
17          Where a plaintiff is a prisoner and proceeding in forma pauperis, a court must
18   screen the complaint under 28 U.S.C. §§ 1915 and 1915A and is required to dismiss
19   the case at any time if it concludes the action is frivolous or malicious, fails to state a
20   claim on which relief may be granted, or seeks monetary relief against a defendant
21   who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A; see Barren v.
22   Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998).
23          Under Federal Rule of Civil Procedure 8 (“Rule 8”), a complaint must contain a
24   “short and plain statement of the claim showing that the pleader is entitled to relief.”
25   Fed. R. Civ. P. 8(a)(2). In determining whether a complaint fails to state a claim for
26   screening purposes, a court applies the same pleading standard as it would when
27   evaluating a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See
28   Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012).
                                                  3
 1          A complaint may be dismissed for failure to state a claim “where there is no
 2   cognizable legal theory or an absence of sufficient facts alleged to support a
 3   cognizable legal theory.” Zamani v. Carnes, 491 F.3d 990, 996 (9th Cir. 2007). In
 4   considering whether a complaint states a claim, a court must accept as true all of the
 5   material factual allegations in it. Hamilton v. Brown, 630 F.3d 889, 892-93 (9th Cir.
 6   2011). However, the court need not accept as true “allegations that are merely
 7   conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re
 8   Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). Although a complaint
 9   need not include detailed factual allegations, it “must contain sufficient factual matter,
10   accepted as true, to state a claim to relief that is plausible on its face.” Cook v.
11   Brewer, 637 F.3d 1002, 1004 (9th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662,
12   678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)). A claim is facially plausible when it
13   “allows the court to draw the reasonable inference that the defendant is liable for the
14   misconduct alleged.” Id. The complaint “must contain sufficient allegations of
15   underlying facts to give fair notice and to enable the opposing party to defend itself
16   effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).
17          “A document filed pro se is ‘to be liberally construed,’ and a ‘pro se complaint,
18   however inartfully pleaded, must be held to less stringent standards than formal
19   pleadings drafted by lawyers.’” Woods v. Carey, 525 F.3d 886, 889-90 (9th Cir. 2008).
20   However, liberal construction should only be afforded to “a plaintiff’s factual
21   allegations,” Neitzke v. Williams, 490 U.S. 319, 330 n.9, 109 S. Ct. 1827, 104 L. Ed. 2d
22   339 (1989), and a court need not accept as true “unreasonable inferences or assume
23   the truth of legal conclusions cast in the form of factual allegations,” Ileto v. Glock
24   Inc., 349 F.3d 1191, 1200 (9th Cir. 2003).
25          If a court finds the complaint should be dismissed for failure to state a claim,
26   the court has discretion to dismiss with or without leave to amend. Lopez v. Smith,
27   203 F.3d 1122, 1126-30 (9th Cir. 2000). Leave to amend should be granted if it
28   appears possible the defects in the complaint could be corrected, especially if the
                                                  4
 1   plaintiff is pro se. Id. at 1130-31; see also Cato v. United States, 70 F.3d 1103, 1106
 2   (9th Cir. 1995). However, if, after careful consideration, it is clear a complaint cannot
 3   be cured by amendment, the court may dismiss without leave to amend. Cato, 70
 4   F.3d at 1107-11; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 972 (9th Cir. 2009).
 5                                              IV.
 6                                       DISCUSSION
 7        THE FAC FAILS TO STATE AN EIGHTH AMENDMENT CLAIM
 8   A.    APPLICABLE LAW
 9         Prison officials violate the Eighth Amendment’s prohibition against cruel and
10   unusual punishment when they deny humane conditions of confinement with
11   deliberate indifference. Farmer v. Brennan, 511 U.S. 825, 832, 114 S. Ct. 1970, 128 L.
12   Ed. 2d 811 (1994). To state a claim for such an Eighth Amendment violation, an
13   inmate must show objective and subjective components. Clement v. Gomez, 298
14   F.3d 898, 904 (9th Cir. 2002). The objective component requires an “objectively
15   insufficiently humane condition violative of the Eighth Amendment” which poses a
16   substantial risk of serious harm. Osolinski v. Kane, 92 F.3d 934, 938 (9th Cir. 1996).
17   The subjective component requires prison officials acted with the culpable mental
18   state, which is “deliberate indifference” to the substantial risk of serious harm.
19   Farmer, 511 U.S. at 837-38; Estelle v. Gamble, 429 U.S. 97, 104, 97 S. Ct. 285, 291, 50
20   L. Ed. 2d 251 (1976).
21         “[A] prison official cannot be found liable under the Eighth Amendment for
22   denying an inmate humane conditions of confinement unless the official knows of
23   and disregards an excessive risk to inmate health or safety; the official must both be
24   aware of facts from which the inference could be drawn that a substantial risk of
25   serious harm exists, and he must also draw the inference.” Farmer, 511 U.S. at 837-
26   38; see May v. Baldwin, 109 F.3d 557, 566 (9th Cir. 1997) (rejecting plaintiff’s claims
27   disciplinary segregation violated the Eighth Amendment because plaintiff “failed to
28
                                                 5
 1   allege facts establishing the deprivation of adequate food, drinking water, sanitation,
 2   or personal hygiene items”).
 3   B.     ANALYSIS
 4          Here, Irvin’s claim for violation of the Eighth Amendment is primarily based
 5   on his 24 months spent in SHU. Dkt. 9 at 7-8. However, a term of 24 months in
 6   SHU, without more, does not constitute cruel and unusual punishment in violation of
 7   the Eighth Amendment. See Anderson v. Cty. of Kern, 45 F.3d 1310, 1315-16 (9th
 8   Cir.), amended on denial of reh’g, 75 F.3d 448 (9th Cir. 1995) (finding “[a]n
 9   indeterminate sentence in administrative segregation, without more, does not
10   constitute cruel and unusual punishment in violation of the Eighth Amendment”).
11   Irvin’s allegations that he lost his family contact and phone call privileges as a result of
12   the SHU placement, Dkt. 9 at 7-8, do not rise to the level of cruel and unusual
13   punishment. See Throop v. Sec’y of Corr., No. 08-CV-2109-MMA (CAB), 2010 WL
14   3418353, at *7 (S.D. Cal. Aug. 27, 2010) (dismissing Eighth Amendment claim with
15   leave to amend where plaintiff alleged SHU placement resulted in denial of privileges
16   afforded to inmates housed in general population). Nothing alleged herein
17   demonstrates Irvin’s time in SHU was an “objectively insufficiently humane condition
18   violative of the Eighth Amendment” which poses a substantial risk of serious harm.
19   Compare Osolinski, 92 F.3d at 938 with Jordan v. Fitzharris, 257 F. Supp. 674, 676-83
20   (N.D. Cal. Sept. 6, 1966) (holding defendants violated the Eighth Amendment where
21   they housed plaintiff for twelve consecutive days in solitary confinement in a cell six
22   feet by eight feet in dimension, with no furnishings except a toilet, no interior source
23   of light, and which was not cleaned regularly and did not contain any means for
24   plaintiff to clean himself). Further, Irvin offers no facts showing Roldan acted while
25   knowing of and disregarding an excessive risk to inmate health or safety. See Farmer,
26   511 U.S. at 837-38. Therefore, Irvin’s Eighth Amendment claim is subject to
27   dismissal.
28   ///
                                                  6
 1                                                V.
 2               LEAVE TO FILE A SECOND AMENDED COMPLAINT
 3          For the foregoing reasons, the FAC is subject to dismissal. As the Court is
 4   unable to determine whether amendment would be futile, leave to amend is granted.
 5   See Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per curiam). Plaintiff is
 6   advised that the Court’s determination herein that the allegations in the FAC are
 7   insufficient to state a particular claim should not be seen as dispositive of that claim.
 8   Accordingly, while the Court believes Plaintiff has failed to plead sufficient factual
 9   matter in his pleading, accepted as true, to state a claim to relief that is viable on its
10   face, Plaintiff is not required to omit any claim in order to pursue this action.
11   However, if Plaintiff asserts a claim in his Second Amended Complaint that has been
12   found to be deficient without addressing the claim’s deficiencies, then the Court,
13   pursuant to the provisions of 28 U.S.C. § 636, ultimately will submit to the assigned
14   district judge a recommendation that such claim be dismissed with prejudice for
15   failure to state a claim, subject to Plaintiff’s right at that time to file Objections with
16   the district judge as provided in the Local Rules Governing Duties of Magistrate
17   Judges.
18          Accordingly, IT IS ORDERED THAT within twenty-one (21) days of the
19   service date of this Order, Plaintiff choose one of the following two options:
20          1.     Plaintiff may file a Second Amended Complaint to attempt to cure the
21   deficiencies discussed above. The Clerk of Court is directed to mail Plaintiff a
22   blank Central District civil rights complaint form to use for filing the Second
23   Amended Complaint, which the Court encourages Plaintiff to use.
24          If Plaintiff chooses to file a Second Amended Complaint, he must clearly
25   designate on the face of the document that it is the “Second Amended Complaint,” it
26   must bear the docket number assigned to this case, and it must be retyped or
27   rewritten in its entirety, preferably on the court-approved form. Plaintiff shall not
28   include new defendants or allegations that are not reasonably related to the claims
                                                   7
 1   asserted in the FAC. In addition, the Second Amended Complaint must be complete
 2   without reference to the FAC, Complaint, or any other pleading, attachment, or
 3   document.
 4         An amended complaint supersedes the preceding complaint. Ferdik v.
 5   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). After amendment, the Court will treat
 6   all preceding complaints as nonexistent. Id. Because the Court grants Plaintiff
 7   leave to amend as to all his claims raised here, any claim raised in a preceding
 8   complaint is waived if it is not raised again in the Second Amended Complaint.
 9   Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012).
10         The Court advises Plaintiff that it generally will not be well-disposed toward
11   another dismissal with leave to amend if Plaintiff files a Second Amended Complaint
12   that continues to include claims on which relief cannot be granted. “[A] district
13   court’s discretion over amendments is especially broad ‘where the court has already
14   given a plaintiff one or more opportunities to amend his complaint.’” Ismail v. Cty.
15   of Orange, 917 F. Supp. 2d 1060, 1066 (C.D. Cal. 2012); see also Ferdik, 963 F.2d at
16   1261. Thus, if Plaintiff files a Second Amended Complaint with claims on
17   which relief cannot be granted, the Second Amended Complaint will be
18   dismissed without leave to amend and with prejudice.
19         2.     Alternatively, Plaintiff may voluntarily dismiss the action without
20   prejudice, pursuant to Federal Rule of Civil Procedure 41(a). The Clerk of Court is
21   directed to mail Plaintiff a blank Notice of Dismissal Form, which the Court
22   encourages Plaintiff to use if he chooses to voluntarily dismiss the action.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                8
 1         Plaintiff is explicitly cautioned that failure to timely file a Second
 2   Amended Complaint will result in this action being dismissed with prejudice
 3   for failure to state a claim, or for failure to prosecute and/or obey Court orders
 4   pursuant to Federal Rule of Civil Procedure 41(b).
 5
 6   Dated: April 18, 2019
 7                                         HONORABLE KENLY KIYA KATO
                                           United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              9
